 Case: 4:19-cr-00312-CDP Doc. #: 38 Filed: 07/17/19 Page: 1 of 2 PageID #: 199



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

     UNITED STATES OF AMERICA,                     )
                                                   )
           Plaintiff,                              )
                                                   )
     vs.                                           )       NO. 4:19 CR 00312 CDP
                                                   )
     STEVEN V. STENGER,                            )
                                                   )
           Defendant.
                                                   )


                   GOVERNMENT’S MOTION TO FILE UNDER SEAL

       COMES NOW the United States of America, by and through Reginald Harris, Attorney

for the United States, and Hal Goldsmith, Assistant United States Attorney for the Eastern

District of Missouri, and hereby moves this Court to file its document under seal.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                        /s/ Hal Goldsmith
                                                       HAL GOLDSMITH, #32984MO
                                                       Assistant United States Attorney
                                                       111 South 10th Street, Room 20.333
                                                       St. Louis, Missouri 63102
                                                       (314) 539-2200
 Case: 4:19-cr-00312-CDP Doc. #: 38 Filed: 07/17/19 Page: 2 of 2 PageID #: 200



                                 CERTIFICATE OF SERVICE

I hereby certify that on July 17, 2019, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon all counsel of
record.



                                                  /s/ Hal Goldsmith
                                                 HAL GOLDSMITH, #32984MO
                                                 Assistant United States Attorney
